Citation Nr: 0803855	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  04-35 585	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to January 20, 2003, 
for the assignment of separate 20 percent evaluations for 
cold injury residuals of the right and left lower 
extremities.  



REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from October 1953 to September 
1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Service connection for residuals of frozen feet was 
established by decision dated January 1956.  A noncompensable 
evaluation was assigned, effective September 1955.  

2.  The veteran initiated his claim for increased evaluations 
for frostbite of the lower extremities by submitting a 
written informal claim on January 20, 2004.

3.  Clinical findings on VA examination conducted in April 
2004 showed history of cold injury with residual dysesthesia 
and paresthesia of the feet.  

4.  In April 2004, the RO assigned separate 20 percent 
evaluations for each lower extremity, effective January 20, 
2004.

5.  In January 2005, the RO assigned an earlier effective 
date for the 20 percent evaluations, to January 20, 2003 
based on changed in Diagnostic Code (DC) 7122 that included 
liberalized criteria for evaluation of cold injury residuals.  




CONCLUSION OF LAW

An effective date prior to January 20, 2003, for the award of 
20 percent evaluations for cold injury residuals of the right 
and left lower extremities is not warranted.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier effective date

Generally, the effective date of an award of compensation 
based on a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) 
(2007).  An exception to this rule is that the effective date 
of an award of increased disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the claim is 
received within one year from such date; otherwise, it is the 
date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that 38 C.F.R. § 3.400(o)(2) is 
applicable only where an increase in disability precedes a 
claim for an increased disability rating.  In other cases, 
the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See 
Harper v. Brown, 10 Vet. App. 125 (1997).  Section 
3.400(o)(2) is intended to be applied in those instances 
where the date of increased disablement can be factually 
ascertained with a degree of certainty and is not intended to 
cover situations where a disability worsened gradually and 
imperceptibly over an extended period of time and there is no 
evidence of entitlement to increased evaluation prior to the 
date of claim.  See VAOPGCPREC 12-98 (Sept. 23, 1998).

Where compensation is increased pursuant to a liberalizing 
law or a liberalizing VA issue, the effective date of the 
increased shall be fixed in accordance with facts found, but 
shall not be earlier than the effective date of the act or 
administrative issue.  38 C.F.R. § 3.114(a) (2007).

If a claim is reviewed at the claimant's request or on VA's 
initiative within one year of the effective date of the law 
or administrative issue, benefits may be awarded from that 
effective date.  38 C.F.R. § 3.114(a)(1).  If a claim is 
reviewed at the claimant's request more than one year after 
the effective date of the law or administrative issue, 
benefits may be awarded for a period of one year prior to the 
date of receipt of that request.  38 C.F.R. § 3.114(a)(3).  
In order to be eligible for a retroactive award, the claimant 
must show that all eligibility criteria for the benefits 
existed at the time of the effective date of the law or 
administrative issue and continuously thereafter.  38 C.F.R. 
§ 3.114(a).

Factual Background and Analysis

A January 1956 rating decision granted service connection for 
residuals of frozen feet and assigned a single noncompensable 
evaluation.  An effective date of September 3, 1955 was 
assigned.  The RO notified the veteran of this determination 
by letter sent to his address of record.  He did not initiate 
an appeal of that decision.  Therefore, the January 1956 
rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2007).

On January 20, 2004, the RO received a request from the 
veteran for increased ratings for frostbite both lower 
extremities.  Clinical findings consistent with the criteria 
under DC 7122 for compensable evaluations were shown on VA 
examination in April 2004.  In April 2004, the RO assigned 
separate 20 percent evaluations for each lower extremity, 
effective January 20, 2004, the date on which the veteran's 
claim for an increased evaluation was received.

Thereafter, the veteran sought an earlier effective date for 
the 20 percent ratings assigned for his cold injury 
residuals.  In essence, he asserted that he should be granted 
an effective date of 1955, as this is the date of his 
separation from service or from 1968 when his service-
connected disability increased significantly.  

In January 2005, the RO noted that the provisions of the 
rating criteria governing the evaluation of service-connected 
cold injury residuals were changed.  The amended regulations 
provided compensable ratings based on various symptomatology 
including pain, numbness, cold sensitivity, arthralgia, 
locally impaired sensation, and hyperhidrosis.  38 C.F.R. 
§ 4.104, DC 7122.  That regulation became effective August 
13, 1998.  

The RO also noted that 38 C.F.R. § 3.114(a), allows for a one 
year effective date prior to the date of the receipt of the 
claim when the veteran has requested a review of his claim 
more than one year after the date of the liberalizing 
regulation.  The RO then determined that an effective date of 
one year prior to the January 20, 2004 claim was warranted, 
or January 20, 2003.  

The Board concurs.  Since the veteran's claim for increase 
was more than 1 year after the date of the liberalizing 
regulation, any retroactive award would be limited to 1 year.  
38 C.F.R. § 3.114.  

Moreover, hospital and clinical records prior to January 20, 
2003 are of limited use in evaluating the severity of the 
cold injury residuals.  None of the evidence is relevant to 
the appropriate rating to be assigned to cold injury 
residuals because it does not contain any opinions or 
findings as to the severity of the veteran's disability.  
Given the general lack of significant clinical findings, the 
severity required for compensable evaluations under DC 7122 
was not present prior to January 20, 2003.  See 38 C.F.R. 
§ 4.104.

Rather, the first evidence supporting the assignment of 20 
percent ratings is dated subsequent to the veteran's January 
2004 request for an increase.  The most pertinent evidence 
concerning the severity of the cold injury residuals consists 
of an April 2004 VA examination report.  This report 
indicates that the veteran's cold injury residuals were 
objectively manifested by dyesesthesia and paresthesia of the 
feet and on that basis the RO awarded 20 percent ratings for 
each lower extremity under DC 7122.  The medical evidence 
does not otherwise contain sufficient objective findings to 
permit the conclusion that the veteran is entitled to higher 
ratings prior to January 2003.  

Accordingly, entitlement to an effective date earlier than 
January 20, 2003, for the assignment of separate 20 percent 
ratings for the veteran's cold injury residuals of the right 
and left lower extremities is not warranted.  The pertinent 
legal authority governing effective dates is clear and 
specific, and the Board is bound by it.


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

In letters dated in February 2004, November 2004, and March 
2006, the RO informed the veteran of its duty to assist him 
in substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  The letters informed him that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claim, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In addition to the foregoing analysis, the recent decision of 
the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  
Although the earlier effective date issue is undoubtedly a 
"downstream" claim, the outcome of this appeal is dependent 
upon evidence which is already in the file, and has been for 
several years.  Moreover, no additional amount of development 
could alter the factual record in this case.  VA therefore 
has no further duty to notify the veteran of evidence needed 
to substantiate this claim, or to assist him in obtaining 
evidence, in that no reasonable possibility exists that any 
such evidence exists. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to an effective date prior to January 20, 2003, 
for the assignment of separate 20 percent evaluations for 
cold injury residuals of the right and left foot is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


